Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 07/24/2020 in which claims 1-17 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (US 2010/0006360 A1).
As to claim 1, Kishimoto discloses a vehicle (Fig 1, 10) comprising: 
a traction battery (Fig 3, 60) having a first nominal voltage; 
an auxiliary battery (Fig 3, 62) having a second nominal voltage lower than the first nominal voltage of the traction battery; 
a bi-directional DC/DC converter (Fig 3, 70) configured to convert voltage associated with the traction battery and the auxiliary battery between the first nominal voltage and the second nominal voltage; 
an electric machine (Fig 3, 14,16) powered by the traction battery and configured to provide propulsive power to the vehicle; and 
a controller (Fig 3, 71) configured to control the DC/DC converter and the electric machine to supply power from the auxiliary battery through the DC/DC converter to the electric machine for a specified period of time in response to electric machine power demand being between a first threshold and a second threshold (see Fig 3, parags [0051-0053], claim 1).
As to claim 6, Kishimoto discloses the vehicle of claim 1 wherein the first nominal voltage exceeds 300V and the second nominal voltage is less than 50V (see parag [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2010/0006360 A1) in view of Ahn et al (hereinafter Ahn) (US 2018/0102702 A1).
As to claim 2, Kishimoto discloses the vehicle of claim 1 further comprising a plurality of electric accessories (Fig 3, 64) powered by at least one of the auxiliary battery (Fig 3, 62) and the traction battery (Fig 3, 60).
Kishimoto does not disclose wherein the controller is further configured to reduce power supplied to at least one of the electric accessories in response to the electric machine power demand exceeding the second threshold.
However, Ahn discloses wherein the controller is further configured to reduce power supplied to at least one of the electric accessories in response to the electric machine power demand exceeding the second threshold (see parag [0007], abstract). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the vehicle of Kishimoto to include the teachings as taught by Ahn in order to effectively control the power provided to the load.
As to claims 3, 10 and 14, the combination of Kishimoto and Ahn discloses the vehicle of claim 2 wherein the plurality of electric accessories comprises an electric air conditioning compressor (Ahn, imlicit, parag [0040]), and wherein the controller is further configured to reduce the power supplied to the electric air conditioning compressor in response to the electric machine power demand exceeding the second threshold (Ahn, see parag [0007], abstract).
As to claims 4, 8 and 13, the combination of Kishimoto and Ahn discloses the vehicle of claim 3 further comprising an internal combustion engine (Ahn, Fig 1, 11), wherein the controller is configured to start the internal combustion engine using the electric machine in response to the electric machine power demand exceeding the first threshold (Ahn, see parag [0007], abstract).
As to claims 5, 11 and 15-16, the combination of Kishimoto and Ahn discloses the vehicle of claim 4 further comprising a generator (Ahn, Fig 1, 11, generator) mechanically coupled to the internal combustion engine (implicit), wherein the controller is configured to reduce power supplied by the generator in response to the electric machine power demand exceeding the second threshold (Ahn, see parag [0007], abstract).
As to claim 7, Kishimoto discloses a method for controlling a vehicle (Fig 1, 10) including an electric machine (Fig 3, 14, 16), a traction battery (Fig 3, 60) having a first nominal voltage, an auxiliary battery (Fig 3, 62) having a second nominal voltage, and a bi- directional voltage converter (Fig 3, 70) configured to convert voltage between the first nominal voltage and the second nominal voltage, the method comprising, by a vehicle controller: 
operating the bi-directional voltage converter to supply power from the auxiliary battery to the electric machine in response to electric machine power demand exceeding a first threshold (see Fig 3, parags [0051-0053], claim 1).
Kishimoto does not disclose reducing power supplied to at least one electrical load in response to the electric machine power demand exceeding a second threshold.
However, Ahn discloses reducing power supplied to at least one electrical load in response to the electric machine power demand exceeding a second threshold.
 (see parag [0007], abstract). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the vehicle of Kishimoto to include the teachings as taught by Ahn in order to effectively control the power provided to the load.
As to claim 9, the combination of Kishimoto and Ahn discloses the method of claim 8 wherein the first nominal voltage exceeds 300V and the second nominal voltage is less than 50V (Kishimoto, see parag [0044]).
As to claim 12, Kishimoto discloses a vehicle (Fig 1, 10) comprising: 
a traction battery (Fig 3, 60) having a first nominal voltage; 
an auxiliary battery (Fig 3, 62) having a second nominal voltage lower than the first nominal voltage of the traction battery; 
a bi-directional DC/DC converter (Fig 3, 70) configured to convert voltage associated with the traction battery and the auxiliary battery between the first nominal voltage and the second nominal voltage; 
an electric machine (Fig 3, 14,16) powered by the traction battery and configured to provide propulsive power to the vehicle; 
an internal combustion engine (Fig 1, 12); 
a plurality of electric accessories (Fig 3, 64); and a controller (Fig 3, 71) programmed to control the DC/DC converter and the electric machine to supply power from the auxiliary battery through the DC/DC converter to the electric machine for a specified period of time in response to electric machine power demand being between a first threshold and a second threshold (see Fig 3, parags [0051-0053], claim 1).
Kishimoto does not disclose reducing power supplied to at least one of the plurality of electric accessories in response to the electric machine power demand exceeding the second threshold.
However, Ahn discloses reducing power supplied to at least one of the plurality of electric accessories in response to the electric machine power demand exceeding the second threshold (see parag [0007], abstract). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the vehicle of Kishimoto to include the teachings as taught by Ahn in order to effectively control the power provided to the load.
As to claim 17, the combination of Kishimoto and Ahn discloses the vehicle of claim 12 wherein the controller is further programmed to reduce power supplied to a sufficient number of the plurality of electric accessories to reduce the electric machine power demand below the second threshold (see parag [0007], abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/
Examiner, Art Unit 2836                                                                                                                                                                                             June 08, 2022